 486DECISIONSOF NATIONALLABOR RELATIONS BOARDUnited Paperworkers International Union,AFL-CIO,and Its Local Union No. 1027andWestab -Kala-mazooDivision,MeadCorporation.Case7-CB-28891February 5, 1975DECISION AND ORDERBY MEMBERS JENKINS,KENNEDY, ANDPENELLOOn May 24, 1974, Administrative Law JudgeBernard J.Seff issued the attached Decision in thisproceeding. Thereafter, the General Counsel and theCharging Party filed exceptions and supportingbriefs,and Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judge tothe extent consistent herewith, and to adopt hisrecommended Order.The Respondent is one of seven unions whichbargain with Mead Corporation for seven separateunitsof employees located at the five plantscomposingMead Corporation'sWestab Division.Each of these seven unions has been separatelyrecognized as the representative of a single unit formore than 20 years and each has had consecutivebargaining contracts with the Employer throughoutthose years limited to the single unit each represents.Since 1953, under a practice initiated at Westab'srequest, each such contract has contained provisionsfor: (a)pension benefits under a plan established innegotiations conducted on a multiunit basis betweenWestab and the seven unions acting through oneagent commonly and covering all employees in theseven units,supra;and (b) other employee workingconditionsestablishedby separate negotiationsbetween Westab and each unit's recognized bargain-ing representative.The events giving rise to the complaint hereinoccurred in 1973, during negotiations looking to theestablishment of new contract terms to replace thoseof the contracts expiring in the latter part of 1973.Acting in accord with the established bargainingIThefollowing unions were also named as parties in interest and servedwith the complaint and notice of hearing:United Paperworkers Internation-alUnion,AFL-CIO,and its Local Union No.247; UnitedPaperworkersInternationalUnion, AFL-CIO,and its LocalUnion No.442; Local 9B,Graphic Arts International Union,AFL-CIO;and Printing Specialties andPaperProductsUnion,DistrictCouncilNo. 2, Southern California,International Printing Pressmen and Assistants' Union of North America.practices, the seven unions authorized one of theirnumber-here the Respondent Union-to act ontheir behalf in proposing and negotiating changes inthe pension plan at meetings to be held separatelyfrom those between Westab and each of the sevenunions for the purposes of negotiating other employ-ment conditions.Westab refused to honor Respon-dent's request formultiunit negotiations on thepension plan and insisted that the proposals for anychanges in the plan now be held on a separate single-unit basis. Respondent, as the agent of the sevenunions involved, adamantly rejectedWestab's de-mand in this respect. Both Westab and the unionparties then filed charges against each other respec-tively alleging that each had failed and refused to actin accord with its respective statutory bargainingobligations.General Counsel chose to proceed onWestab's charge and issue the complaint hereinagainstRespondent. The question posed by thatcomplaint is whether the Respondent's insistence onbargaining about pensions in accord with a 20-yearpractice of bargaining on the matter between theparties was conduct violative of the duties imposedon union bargaining agents by Section 8(b)(3) of theAct.Contending that the Respondent's conduct wasunlawful,asalleged,Westab and the GeneralCounsel make no claim that anything in the Actforbade the parties from entering into the kind ofbilateral bargaining arrangements here involved andthen maintaining them for more than 20 years. Theycontend, rather, that the historical pattern of bar-gaining in this case had not extinguished the lines oftheunits appropriate as defined either by thisBoard's single-plant unit certifications issued toRespondent and other of the unions or by voluntaryrecognition accorded to some of the unions on thesame basis.2 They contend further, in these circum-stances, that none of the several unions involvedcould lawfully compel Westab to bargain in any butthe single-plant unit each was authorized to representabout any mandatory subject of collective bargain-ing; and that, by insisting to the point of impasse ona continued negotiation of pensions (a mandatorysubject of bargaining) on the historical multiplantbasis,Respondent acted in derogation of its statuto-rily defined bargaining obligation.Contrary to the position of the General Counseland in accord with that of the Administrative LawJudge, we do not believe that the union conduct inNone of these parties,however,chose to appear at the hearing.2The recordaffirmatively indicates that the RespondentUnions werecertified as bargaining representatives at the Kalamazooplant unit in 1948,but merelystates that the bargaining representativesat otherunits were"duly recognized."The Charging Party'sbrief asserts,however, that theseveralunions hold Board certifications for the single-plant unit eachrepresents.216 NLRB No. 80 UNITED PAPERWORKERSINTL. UNION, LOCAL 1027487this case was incompatible with the statutory schemeof bargaining. As illustrated by this and many othercases coming before the Board,once"an" appropri-ate unit of employees establishes a union's represent-ative status, the parties are not soimprisoned by theunitdescription that they cannot lawfully mutuallyand voluntarily combine, with the consent of otherunit representatives,such unitwith others for thepurposes of settlingsomeor all of the conditions ofemployment of mutual interest to all the representedemployees involved.We are aware of no case inwhich the Board has held that bargaining under suchconsensual arrangementsis in derogation of "theappropriate unit" bargaining concepts of the Act,even though, absent a history of bargaining undersuch arrangements, the Board would not, in the faceof proper objections by a party or parties, establishall of the employees involved as a single appropriateunit. In the face of the history of bargaining here, itappears plain that consenting parties have foundedan "appropriate" unit for the conduct of collectivebargaining about that part of the employmentconditions which the parties found mutually satisfac-tory to negotiate on that basis. We therefore see noreason to hold that insistence to impasse by eitherparty upon retaining such a valid consensual unitarrangement arrived at through the voluntary proces-sesof negotiation is precludedby the statutoryscheme of bargaining or incompatible with thepolicies it seeks to serve .3This is not to say, however, that there was anythingatodds with the statutory scheme in Westab'sproposal and its adamant insistence thereon thatbargaining on the subject of pensions now take placein the single-plant unit rendered appropriate as a unitfor bargaining by Board certification(or, if it werethe case,through recognition voluntarily accordedon the same unit basis).We would find that such aproposal to bargain in a different,but also clearlyappropriate (by our usual standards), unit is a lawfulproposalalso. Inshort, the resolution of which ofvarious appropriateunitsbest suits the needs of theparties at any given time seems to us to be a matter3CompareGeneral Electric Company,150 NLRB 192 (1964),enfd. 418F.2d 736(C.A. 2, 1969),andRadio Corporation of America,135 NLRB 980(1962), cases illustrative of situations in which,under historical arrange-ments,parties in the bargaining relationship had agreed to negotiate onsome of the subjects of mandatory bargaining on a broad scope unit basisbut to leave other subjects for negotiations on a narrower scope unit basis.The Board's decisions in both cases indicate that the adamant resistance ofone party to the bargaining relationship to proposed departures by the otherfrom established practices does not establish a violation of the statutoryduty to bargain.They further indicate that the parties'historical practices indefining some of the subjects of bargaining as single-plant unit issues andothers as multiplant unit issues is not incompatible with the statutoryscheme of bargaining.InThe Kroger Co,141 NLRB 564 (1963),affd.330 F.2d 210(C.A.D C).cert. denied 379 U.S. 929(1964), andThe KrogerCo.,148 NLRB 569 (1964),the Board found equally compatible with the statutory bargaining scheme afor discussion and negotiation by the parties and inwhich this Board need not as a matter of law, andshouldnot as amatter of wisdom, become involved.In agreementwith the Administrative Law Judge,we conclude accordingly that the complaint hereinshould properly be dismissed.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint herein be, and ithereby is, dismissed in its entirety.MEMBER KENNEDY,dissenting:Section 8(b)(3) and 8(a)(5) of the Act imposes theobligation on a union or an employer to bargain as tothe "terms and conditions of employment" in the"unit appropriate for such purposes" which theunion represents .4 Accordingly, I consider Respon-dents' refusal to bargain with the Employer in thecertified bargaining unit to be a violation of Section8(b)(3).As noted by my colleagues, the Employer operatesfive separate plants. In these plants, the productionand maintenance employees are grouped into sevenbargaining units, only three of which are representedby Respondent Paperworkers International and itslocals.The remaining four units are represented byfour different labor organizations. For more than 20years, the Employer has executed consecutive collec-tive-bargaining agreements for each of the sevenbargaining units.Prior to 1953, all conditions of employment-in-cluding pension benefits-were negotiated on anindividual unit basis. In that year, the Employer andeach of the labor organizations elected for the firsttime to negotiate pension benefits on a joint,multiunit basis.All other subjects of bargainingcontinued to be negotiated separately for each unit.The mechanics of the multiunit pension negotia-tions quickly developed into a recurrent pattern.situationwhere interested parties had consented to a bargaining arrange-ment underwhich one of many employerscomposing"an" appropriatemultiemployer unit reservedthe subjectof pensions for separate negotia-tions between itself and an employee union representative.And see the recentlydecidedNewspaper Production Companycase, 205NLRB 738 (1973),wherein we refused to find that a umon's strike insupport of its insistence to impasse upon the expansion of an appropriateunitwhich had been arrived at throughthe voluntaryprocessesofnegotiationto an equally appropriateunit againby the process of voluntarynegotiation was in derogation of the union's bargainingobligations. To theextent thatPacific Coast Association of Pulp and Paper Manufacturers,133NLRB690 (1961),enfd.304 F.2d 760 (CA 9, 1962),would appear toindicate to thecontrary,we would not adhere thereto.aAllied Chemical & Alkah Workers of America Local Union No 1 v.Pittsburgh Plate Glass Co., ChemicalDivision,404 U.S. 157, 164 (1971). 488DECISIONSOF NATIONAL LABOR RELATIONS BOARDManagement'snegotiating team would consist ofplant managers from each of the five plants plus arepresentative of the Employer's actuarial company.The 'labor negotiating team would consist of arepresentative from each of the seven participatingunions.While each team selected a chief spokesman,all team members participated in the discussions andwere authorized to cast a vote in determining theteam'sbargaining position.When a final agreementwas reached,each team member would sign it asrepresentative of his plant or unit.The agreement reached by the negotiators wouldthen be separately drafted for each of the seven units.The draft was then submitted to each unit forratification.Once ratified, the pension provisionswould be incorporated by reference into the unit'sagreement on all other terms and conditions ofemployment.5 An explanatory booklet describing thepension benefits would then be prepared for eachbargaining unit.While the bifurcated bargaining procedure was notwithout its critics,6 it was utilized through the 1969negotiations. Shortly after those negotiations werecompleted, each of the five plant managers informedtheir local unions that the Employer desired toabandon the multiunit negotiations and return to theformer practice of negotiating all subjects-includingpensions-on a single-unit basis.The dispute giving rise to the instant proceedingaroseat the Employer's Kalamazoo,Michigan,facility. In 1948, the Respondents were certified bythisBoard to represent the Kalamazoo productionandmaintenance employees. Between 1953 and1969, collective bargaining at Kalamazoo was con-ducted in accordance with the procedures describedabove. In 1971, the nonpension terms and conditionsof employment were renegotiated. Pursuant to theposition announced 2 years earlier,managementoffered a pension proposal limited to the Kalamazooplant. The proposal was subsequently abandoned inthe face of resistance from Respondents.In 1973, the 1969 multiunit pensionagreementbecame subject to renegotiation. Respondents de-manded that bargaining be conducted on a multiunitbasis. The Employer reiterated its view that pensionbenefits should once again be negotiated separately5Although none of the units have ever failed to ratify a negotiatedpension agreement,an employer witness testified without contradictionthat,should such ever occur,the multiunit pension agreement would not beapplied to that unit and pension benefits would then be determinedpursuant to local negotiations.a In 1957,for example,the Respondent International sought to excludeeach of the units represented by other labor organizations from the scope ofthe multiunit negotiations.During the 1969 pension negotiations, bargain-ing ceased for approximately I month when a plant manager submitted aproposalwhich was limited to the unit at his own facility.In neithersituation was the existing procedure modified.IBoth the Board and the courts have held that neither a union nor anemployer may insist, as a condition of reaching agreement in one unit, thatfor each unit. Refusal-to-bargain charges were filedagainst the Employer and the Unions. The chargeagainstthe Employer was dismissed while the chargeagainstRespondents resulted in issuance of theinstant complaint.Respondents admit that theirrejectionof single-unit negotiations was absolute atall times.My colleagues find that Respondents' refusal tobargain in the certified unit does not violate the Act.In their view, the bilevel pattern of bargainingutilized in the past evidences a "consensual arrange-ment" to negotiate pensions on a multiunit basis.Given this arrangement, they see no reason to holdthat "insistence to impasse by either party uponretaining such a valid consensual unit arrangementarrivedat through the voluntary processes ofnegotiations is precluded by the statutory scheme ofbargaining nor incompatible with the policies it seeksto serve."Icannot agree. In my view, it is one thing to saythat parties may "lawfully, mutually, and voluntari-ly" agree to combine several bargaining units forpurposes of jointly negotiating issues of commonconcern. It is quite another thing to say that oncehaving utilized such an arrangement over a period oftime,thepartiesare thereafter precluded frominsistingthat negotiations be resumed in the certifiedunits. A "consensual arrangement," after all, requiresthe consent of all participants. Once that consent iswithdrawn, the arrangement is no longer mutual andvoluntary. And in the context of this case such anarrangement operates in derogation of a Boardcertification.Accordingly,Respondents' insistenceupon the continuation of such an arrangement heredoes indeed constitute conduct in derogation of itsstatutorily defined bargaining obligation.?Inmy view, this result is compelled by theprinciples recently enunciated inShell Oil Company.8InShell,the parties had always negotiated fringebenefits separately for each of its 80 bargaining units.When the union was unsuccessful in its efforts tosecurecompanywide bargaining, 8(a)(5) chargeswere filed. The Board adopted the AdministrativeLaw Judge's dismissal of the complaint. In hisDecision, the Administrative Law Judge made thethe negotiations also include other units and the otherparty is free to rejectsuch a proposal.SeeThe StandardOil Co. v. N. L. R. B.,322 F.2d 40, 45 (C.A.6,1963);Douds v. International Longshoremen'sAssociation[New YorkShippingAssn.],241 F.2d 278 (C.A. 2, 1957);N L.R B v SouthAtlantic andGulf CoastDistrict Intl. Longshoremen's Association, AFL-CIO [Lykes Bros.SteamshipCo.],443 F.2d 218(C.A. 5, 1971);N.L R B.v.InternationalBrotherhoodof ElectricalWorkers [Texhte,Inc.],266 F.2d 349 (C A 5,1959), enfg.119 NLRB1792, 1795-98 (1958).See alsoUnitedMine Workersof Americav.Pennington,381U.S. 657, 666-667 (1965);N L.R B v. GeorgeP.Pilling & Son Co.,119 F.2d 32, 38 (C.A. 3, 1941). CfUnitedStatePipe andFoundry Company v. N L.R.B.,298 F.2d 873,877-888(C.A. 5, 1962), cert.denied 370U.S. 919 (1962).9 194 NLRB 988 (1972),enfd 486 F.2d 1266 (C.A.D.C., 1973). UNITED PAPERWORKERSINTL. UNION, LOCAL 1027489following observations regarding the sanctity ofcertified or recognized bargaining units:It is well settled that the parties to a collective-bargaining relationship mayvoluntarilyagree-subject to any later determination of appropriate-nessunder Section 9(b) of the Act-to theenlargement or alteration of an existing unit, or tothemerger of separate units, theretofore recog-nized by the parties or found by the Board to beappropriate for the purposes of collective bargain-ing. But, in the absence of an agreement, neitherpartymay attempt to force upon the other anenlargement, alteration or merger of an estab-lished unit or units. Stated differently, an employ-er (or a union) may lawfully insist on confiningbargaining within established unit borders, and-what is but the opposite side of the same coin-aunion's (or employer's) attempt by coercivemeans, or by insistence in bargaining to the pointof impasse, to require the crossing of such borderswillbe regarded as a unilateral attack on theintegrityof the established bargaining unit,violative of the Act. The stated principle rests onthe rationale that, once an appropriate unit hasbeen established, and particularly where this hasbeen done by a finding of the Board, the statutoryinterest in maintaining stability and certainty inbargaining obligations requires adherence to thatunit in bargaining. [194 NLRB 995.]9The Circuit Court for the District of Columbiadenied the Union's petition for review of the Board'sOrder inShellyand articulated the applicable law asfollows:While it has been held that the parties may agreeto consolidateunitsfor purposes of collectivebargaining, respect for the stability of industrialrelations imparted by the Board's determinationshas led to the rule that a party may not be forcedto bargain on other than a unit basis. [486 F.2d at1268.]Unlike my colleagues, I do not think that theseprinciples are altered by the fact that the "consensualarrangement" providing for multiunit bargaining onpensionsexisted forseveralyears. At what point doesa "temporary"consensualarrangement becometransformed into a "permanent" one? Five years?Ten years? Fifteen? The fact of the matter is that,since the arrangementis predicated upon voluntaryand mutual participation, it is subject to terminationat any time.I also am of the opinion that the conclusion of mycolleagues is directly contrary to the principleapplied by this Board inPacific Coast Association ofPulp and Paper Manufacturers,133 NLRB 690 (1961),enfd. 304 F.2d 760 (C.A. 9, 1962). In thePacificCoastcase, the parties had bargained for 25 years onamultiemployer basis. During that 25 years, theunion and employer association had not bargainedforpensions on a multiemployer basis. Rather,pensions had been negotiated on a single-employerbasis. The union became dissatisfied with the 25-yearpractice of single-employer pension negotiations andrequestedbargaining on pensions in the samemultiemployer unit that all other terms and condi-tions of employment were negotiated. The Boardheld that the employer's insistence that the partiesadhere to the 25-year practice of negotiating pen-sions on a single-employer basis violated Section8(a)(5) of the Act. In so finding, the Board stated:Of course, a mandatory subject of bargainingmay, by agreement of the parties, be negotiatedon an individual employer basis by the employer-members of the unit. See,e.g.,RiceLakesCreamery Co.,131 NLRB 1270. However, such anagreement is equivalent of a waiver duringnegotiations and is effective for the duration ofthe contract which is concluded as a result of thebargaining. SeeSpeidel Corporation,120 NLRB733. And a refusal by the employees and/or theiragent to discuss or bargain on the multiemployerbasis concerning the matter, upon demand at aproper time, is contrary to the duty to bargainimposed by the Act. . . . Here, the parties hadpreviously agreed that pensions should be bar-gained for at the local level, but the Union soughtto bargain on the association level at a propertime, i.e., during renegotiation of the contract.While an employer is not obligated to make anyconcession, it is required to discuss issues andmake a reasonable effort to reach an agreement.[133 NLRB at 691, fn. 2.]Courts have admonished the Board that we mustapply the statute evenhandedly.11 There is no logicaldistinction between the instant case and thePacificCoastcase.Disregard of thePacific Coastprinciplecannot be justified simply on the ground that we herehave Union Respondents.Finally, it is important to emphasize that this caseis not likeChase Brass & Copper Co., Incorporated.12in which the history of multiunit bargaining resultedin a voluntary merger of the individual units into a9 See alsoDouds v. International Longshoremen's Association,241F.2dN.LR.B.,486 F.2d 1266(C.A.D.C., 1973).278 (C.A. 2, 1957).11Wilkinson ManufacturingCompany,456 F.2d 298(C.A. 8, 1972).10Oil,Chemical and Atomic Workers,International Union,AFL-CIO v.12 123 NLRB 1032 (1959). 490DECISIONSOF NATIONALLABOR RELATIONS BOARDsingle larger unit. UnlikeChase Brass & Copper,theseparate unit concept was fully preserved here-eachplant was afforded equal representation and votingprivilegeson the negotiating teams; individualpension agreements were drafted for each unit; andthe employees in each unit were required to ratify theagreement prior to implementation. In this respect,General Electric Company13 andRadio Corporation ofAmerica.14reliedon by my colleagues, are moreanalogous toChase Brass & Copperthan to theinstant case. In each of those cases the employerhistorically dealt with the International labor organi-zation on behalf of its constituent locals with regardto nationalissues.The Board concluded that theInternational organizations had, in effect, becomethede factoaccredited bargaining representative ofall the represented employeesin a singleoverallbargaining unit. Accordingly, any attempt by theemployer to disturb this relationship through directbargainingwith an affiliated local would violateSection 8(a)(5). Such, of course, is not the case herewhere each Union retained its separate identitythroughout the negotiating process and reserved theright to reject the negotiated agreement.15Inmy judgment, the inevitable result of mycolleagues'decisionwillbe to discourage partiesfrom experimenting with multiunit bargaining. For,once they feel that any departure from bargaining inthe certified unit is or may become irreversible,uncertainty as to the precise consequences of such adeparture will effectively preclude them from everdoing so. Accordingly, I would find Respondents'refusal to bargain in the certified unit to be aviolation of Section 8(b)(3).13 150 NLRB 192 (1964), enfd. 418 F.2d 736 (C.A. 2,1%9).14 135 NLRB 980 (1962).15Nor do I believe mycolleagues can derivesupport fortheir positionthrough citationtoNewspaper Production Company,205 NLRB 738 (1973).In that case the unionwas found to have lawfully bargainedto impasse overan expansionof the historical bargaining unit. However, the unit there hadalways been established through the process of collective bargaining. TheBoard had never issueda certificationand had never made a determinationas to the appropriateness of any bargaining unit.Accordingly,the right of aparty to insistupon bargaining in a unit not established through thenegotiating process was never raised in that case.DECISIONSTATEMENT OF THE CASEBERNARD J. SEFF, Administrative Law Judge: I heardthis case in Kalamazoo, Michigan, on January 15, 1974,based on a complaint issued by the Regional Director forRegion7 on November 30, 1973, whichin turn was basedon a charge filed on August 20, 1973, by Westab-KalamazooDivision,Mead Corporation (hereinafterknown as Westab K or the Company). Briefly stated thecomplaint alleged that since about August 28, 1973, theUnion, United Paperworkers International Union, et al.(hereinafter known as the Union or UPIU), refused tobargain withWestab K about pensions on the basis ofsingleplant negotiations contrary to a 16-year practice ofdealing by the Union and the Company on a multiplantbasis regardingpensions, thus allegedly violating Section8(b)(3) of the Act. The Unionin its answerdenied thecommissionof any unfair labor practices but admitted thatit is alabororganizationwithin the meaning of the Act andthat the Company isengaged in commerce.The Union and the Company filed helpful briefs whichhave been carefully considered. The General Counsel didnot file a brief.Upon the entire record in the case, including myobservation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANY AND THE LABORORGANIZATIONS INVOLVEDWestab K, an Ohio corporation, has its principal officeand place of business in the city of Kalamazoo, Michigan,where it is engaged in the manufacture, sale, anddistribution of school supplies, stationary, envelopes, andrelatedproducts.During the past year, it sold anddelivered goods directly to customers outside the State ofMichigan valued in excess of $50,000, and receivedsupplies and materials valued in excess of $50,000 fromoutside the State of Michigan. I find that the Company isan employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act. Respondent and the otherlabor organizations involved in this proceeding are labororganizations within the meaning of Section 2(5) of theAct.II.THE UNFAIR LABOR PRACTICESA.BackgroundIn 1948 the predecessor of the UPIU the UnitedPapermakersand Paperworkers and its Local No. 1027 wascertifiedas the exclusive representativefor collectivebargaining in a unit including"all employees of theKalamazooplant" but excluding, "office and clericalemployees,plantprotectionemployees, professional em-ployees and supervisory employees as defined in the Act."In addition to its Kalamazoooperation, through the yearsthe Company has added to its corporate family by mergersand othermeans thefollowing plants: St. Joseph,Mis-souri;Garden Grove, California;Salem,Oregon; andAlexandria, Pennsylvania. Threeseparate unitsfor collec-tive bargaining exist at theSt. Joseph plant. At all the otherplants of the Company the employees are represented insingle plant units consistingbasically of production andmaintenance employeeswith the usual statutory exclu-sions.Thus,including Kalamazoo, the Companybargainswithrespect to seven separate bargaining units. In three ofthese units,separateLocals of the UPIU represent theemployeesas their exclusive representative. In theremain-ing units a numberof different otherunions represent theCompany'semployees.All of the employees who arerepresentedby laborunions bargain on a singleplant unitbasis as to wages,hours,and workingconditions with a UNITED PAPERWORKERSINTL. UNION, LOCAL 1027491special exception with respect to the subject of pensions.Pensions are bargained on a multiplant basis.B.The FactsIn 1953, for the firsttime, theCompany installed amultiplant pension plan.In this connectionit should bespecially noted that Westab K initiated the suggestion thatpensions be bargained on a multiplant basis.The severaldifferent unions agreed and pension bargaining continuedon this basis at 4-year intervals from 1953 until 1969. In1957 United Papermakers and Paperworkers,the predeces-sor tothe UPIU,attempted to limit pension bargaining toonly thethreeplantswhereUPIUlocalswere thebargaining representatives.It sought to leave the plantsrepresentedby theother International unions to negotiateseparately for pensions.The record shows that the thenvicepresident of the UPP, Mr. Charles Bridgewater,received a letter from the chairman of the board of theWestern Tablet and Stationary Company, the former nameof the Charging Party, dated August 30, 1957, whichappears in the record as Respondent's Exhibit 2. This letterstates,inter alia:...As you know, the pension plan of this Companyprovides for the employees in the various bargainingunits inallof our Divisions.You have requested a jointconference on behalf of Locals 442, 696 and 1027 ofUnited Papermakers and Paperworkers.Your requestdoes not cover employees in any Division who are notmembers of your union. We have no objection to ajoint conference regarding the pension plan but we dofeel that any such conference should include represent-atives ofallof the employees in allof ourDivisions.[Emphasis supplied.]Despite the Union's efforts to limit pension bargaining toonly the three plants represented by it the Companyresisted this attempt and bargaining continued to takeplace on a multiplant and multiunion basis.Thus it can beseen that from the outset of the installationof thepensionplan inthe Company's plants thesubject ofpensions wasintended by the Company to be bargained and took placeon a multiplant basis and not separately.Thereafter it was not until September 10 and 11, 1969,thata deadlock occurred on several items involvingchanges in the pension plan that theCompany, for the firsttime,gave oral notification of its desire to bargain on aseparateplantbasis regarding pensions.The Unionresisted this effort, the demand was withdrawn andbargaining resumedon October 15, 1969. A new memoran-dum of agreement covering all five plants was agreed uponwhich contained a paragraph 14 which states as follows:14.Subject to the limitations of Item 13,above, thepension plansshall not be subject to any changes ormodifications prior to September 1, 1973. As of suchdate and as of any subsequent September 1, thedivisions or the unions, on not less than 60 days priornotice,may request negotiations with respect tomodification thereof. (G.C. Exh. 3).From this quotation, agreed to by all parties, the Unionconcludes that "this language clearly contemplated acontinuation of multiplant bargaining on pensions in thefuture."The Employer wrote a letter dated December 2, 1969, totheUPP representative at Kalamazoo confirming "theCompany's verbal notice given during our recent pensionnegotiations to the effect that the Company no longeragrees to meeting in joint negotiations when the pensionagreement expires." (G.C. Exh. 1- Exh. A to thecomplaint.) To this letter Nicholas Vrataric, vice presidentand principal union spokesman at the pension negotia-tions, replied by letter dated December 19, 1969 (Resp.Exh. 4). Vrataric noted the Company's withdrawal at theOctober 15 meeting of its demand for separate bargainingand reiterated the Union's position to be that the Companycould not legally and unilaterally terminate joint bargain-ing.Despite this exchange of correspondence no effort wasmade by the Company to bargain separately untilSeptember 1, 1973, which was less than 60 days prior to theexpiration of the 1969 pension agreement - September 1,1973. Vrataric had written the Company on June 15, 1973,sending copies to all participating unions, his typical letterto commence multiplant bargaining concerning pensions.Itwas not untilJuly 13, 1973 (Exh. "B" to the complaint,G.C. Exh. 1), that the Company replied and in this letter,for the first time in writing, it asserted that "we do notdesire to participate in joint negotiations with otherbargaining units."On August 28 the Company and Union met inKalamazoo where they exchanged proposals for changingthe pension plan. Vrataric testified that by this time boththe Company and the Union had filed charges that theother party was refusing to bargain in violation of Section8(a)(5) and 8(b)(3), respectively. At this point Respondent'sbrief states "we agreed to break off negotiations pendingsome finding by the Board as to charges that were filedand, at the same time, we told the Company we would taketheir proposals to the membership for approval or rejectionat which we did in September and it was rejected." TheRegionalDirector refused to issue complaint on theUnion's 8(a)(5) charge but did issue complaint in theinstant case on the Company's 8(b)(3) charge.After the Regional Director had refused to issue acomplaint on the Union's charge, another meeting wasarranged to take place on December 7. This came aboutbecausethe Company had notified the local union officersthat it was willing to meet on a local union basis because ithad certain improvements to offer. Consequently, at thismeetingmodified company and union proposals wereexchanged and a new meeting was set up for January 7,1974.Further proposals and counterproposals were exchangedat theJanuary 7meeting on a single-plant basis.At thistime the Union modified its demands which had previouslyincluded the right to strike on the issue of pensions, acommon expiration date for all Westab pension agree-ments,and a most favored nations clause and withdrew allbut the favored nationsclause. 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDC.The IssueIn a case involving a single employer with five plants canthere be both a multiplant appropriate bargaining unitlimited as to the subject of pensions and coexisting single-plant appropriate bargaining units as to wages, hours, andother conditions of employment?D.DiscussionAt the outset it appears that no cases which I have readare directly analagous on their facts to the case at bar.Under the numerous adjudicated cases both in the postureof complaint and representation matters both the Respon-dent and the Company cited cases which they urge supporttheir respective positions.It is a matter of record that originally the Board foundthe appropriate units to be single-plant units. When in 1953the Company initially installed a pension plan it was theCompany that instituted bargaining on a multiplant basisfor the very practical reason that it made sense to bargainon an overall basis since the pension plan was identical inall its plants and could be bargained at one time at thesame time and place. Otherwise it would be necessary tobargain five times at separate times over the same subjectmatter.The Company calls attention to the fact that after the1969 negotiations it confirmed in writing to the Union thatit"no longer agrees to meet in joint pension negotiationswhen the current pension agreement expires." Writtennotices to this effect were sent on December 2, 1969, andagain on July 13 and 18 and August 10, 1973. Further theCompany's brief states:Approximately five months after the Union's initialrefusal to bargain in July 1973, limited bargaining didoccur on the local level on August 28, December 7,1973 and on January 7, 1974 after the complaint issuedin this case on November 30, 1973. In this "local levelbargaining" however, the Union had representativesfrom St. Joseph and Alexandria, present as a commit-tee, and demanded provisions amounting to multiplenegotiations, including a "most favored nations clause"to insure that any pension plan changes negotiatedwould be identical for all bargaining units. The Uniontook the position that any local pension agreementwould be "subject of course to a final decision in thismatter . . . subject to being voided" if the Boardshould rule in the Union's favor.The Union for its part calls attention to the provisions ofitem 14 in the overall memorandum of agreementconcerning pensions which require that notice of a desireto change the pension agreement must comply with item 14and must be sent 60 days prior to any September 1. Thefirstwritten notice received from the Company was datedJuly 13 and the Union contends the Company's notice wastherefore neither timely nor unequivocal.[iIn viewof mydecision in this case it becomes unnecessary for me topass on this point2 184 NLRB 976 (1970)The Company cites the case ofAFL-CIO Joint Negotiat-ingCommittee2where it was held that where separatebargaining units have been certified, as in the case with theKalamazoo unit, a union violates Section 8(b)(3) of the Actby insisting that an employer engage in companywidebargaining beyond the scope of the bargaining unit. TheCompany further citesInternational Longshoremen's Associ-ation [N. Y. Shipping Association] v. N.L.R.B.,3andDoudsv.InternationalLongshoremen's Association [New YorkShipping Assn.]4for the proposition that a union violatesSection 8(b)(3) when it insists, over the objections of theemployer, that negotiations cover a unit of employees moreextensive than the original units found appropriate by theBoard.The General Counsel places particular reliance on theShell Oil Companycases In this case the Board held thatwhere an individual certification exists, the employer couldrestrict bargaining to a unit no more extensive than thatcertified even though the discussions involved pensionsand the employer uniformly applied the same pensionagreements to employees in multiple bargaining units.But note in this connection the Union points out a majordifference in the facts of this case andShellin that there isno long bargaining history consensually agreed to on amultiplantbasis inShellwhereas there is a 16-yearmultiplant collective-bargaining history on a consensualbasis in the instant case. Thus in theShellcase the Boardcould not order the partiestoinitiatesuch a process as isthe case in the instant matter.The Company in its brief makes a comment that ".. .such discussions were purely consensual and either partyretained the right to return to bargaining on the basis ofthe bargaining unit irrespective of a bargaining history onpensions." This appears to do violence to the dictionarydefinition of consensual which is "existing or made bymutualconsent." Once multiplant bargaining began on thebasis of mutual consent and continued for 16 years it canbe changed only by mutual consent.Shellfurther states:Itiswell settled that the parties to a collectivebargaining relationship may voluntarily agree . . . tothe enlargement or alteration of an existing unit... .But in the absence of an agreement, neither party mayattempt to force upon the other an enlargement,alterationormerger of an established unit ... .In the instant case the Company initially established amultiplant unit for the purpose of bargaining on pensions.In 1957, when the Union attempted to change the scope ofthe unit by shrinking it down to cover only the three plantswhere it was the certified bargaining agent, the Companyrefused to go along with this change. In the face of theCompany's opposition the Union relinquished its attemptand thus bargaining on pensions continued on a multiplantbasis uninterruptedly for 16 years. In the face of thisbargaining history I am persuaded that the Company, byso late in its relationship with the Union unilaterallyattacking the multiplant history of bargaining, was itself3 277 F.2d 681(C A D.C.,1960)4 241 F.2d 278 (C.A 2, 1957).S 194 NLRB 988,enforcement denied486 F 2d 1266 (C A.D.C., 1973) UNITED PAPERWORKERSINTL. UNION, LOCAL 1027seeking to attack the integrity of the bargaining unitconsensually agreed to on a multiplant basis.The Companyalso citestheUnivacDivision,Sperry RandCorporation,cases where it is statedthat ". . . the recordshows no manifestationon the part of the employer andthe union to merge these separate units into one overallunit.The employer's position has alwaysbeen that it wasbargaining for separate units."The facts inUnivacareclearlydistinguishable from the facts in the instant case.Among other cases citedby the Union theChase Brass &Copper Co.7seems to be closer on its factsto the case at barthan the cases reliedon by the Company.In that case,which arose as a representation matter, the facts briefly areas follows:The companyand unioninitially recognized threeseparate units covering three of the company's plantswhich were certified by the NLRB. Thereafter, for aperiod of 15 years,the parties bargained a single mastercontract covering all the employees in the bargainingunit.The employer unilaterally decided to return tosingle plant bargaining.The Board held: These actionsby the parties,consistently engaged in over such anextended period of time, are clearly indicative of theirmutual intent to establish a multi-plant unit coveringemployees of all the employer'splants and to extin-guish the right of the employees in each of the originalplant units to bargain as separate groups.The employ-er'sbelated unilateral effort to alter the bargainingpattern is not a valid basis for ignoring the persuasiveevidence of the bargaininghistory. Accordingly we findthe multi-plant unit is now appropriate and that threeseparate single plant units are nolonger appropriate forpurposes of collective bargaining.The Companyarguesthatunder its practice anyagreement arrivedatbymultiplantbargainingmustthereafter be ratified by the union locals on a local-unitbasis.This fact,according to Westab K, proves that theidentity of the local units has thereby been preserved.Companies with numerous plants frequently negotiate amastercontractleaving local issues tobe separatelybargained for on a local basis.This common practice doesnot change the appropriate unit from a multiplant basiswhere such arrangement exists to the status of separatelocal bargaining units.6 158 NLRB 997, 1000 (1966).7 123 NLRB 1032 (1959).6 In the event no exceptions are filed asprovided by Sec. 102.46 of theRules and Regulationsof the National LaborRelations Board,the findings,493Pensions by their very nature are usually predicated onan overall multiplant basis for actuarial reasons anddepend for efficient operation on centralized control. Thebroader the base the better the coverage and benefits thatcan be obtained. It would seem to be a rare occurrence foramultiplant company to negotiate numerous differentpension agreements for each separate plant. If such anarrangement does exist it must turn into an administrativenightmare.CONCLUSIONOne of the cardinal objectives underlying the NationalLabor Relations Act is the stabilizing of labor relations.Having operated successfully and peacefully for 16 yearson a multiplant basis concerning pensions it appears to methat to change this practice at this late date would beunsettling and would be contrary to the purposes of theAct.The Unionargues inits brief that there is "... nothingin Section 1 of the Act . . . or in Section 9(b) whichrequires the disapproval of having two coexisting bargain-ing units for different purposes:one a single-plant series ofunits for bargaining on everything except pensions and theother a multiplant unit for bargaining on pensions. Indeedifa basic purpose of the Act is to achieve or restoreequality of bargaining power between employers andemployees and to promote effective bargaining which willavoid industrial strife or unrest it would appear whollywithin the Board's power to approve the existence of thetwo-unit concept ...." I concur.It seems logical and reasonableto apply theemphasisgiven by the Board to the collective-bargaining history indetermining that a consolidation of units by consentcreates a new multiplant unit which cannot be unilaterallyaltered by either party.Under the circumstances of the instant case I recom-mend that the complaint be dismissed in its entirety.Therefore pursuant to Section 10(c) of the Act, I herebyissue the following recommended:ORDERSThe complaint herein be, and thesame is, dismissed in itsentirety.conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adopted by theBoard and becomeits findings,conclusions, and Order,and all objections thereto shall bedeemed waived for all purposes.